Citation Nr: 1134912	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left great toe injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1961.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the above Regional Office (RO).  


FINDING OF FACT

A chronic left great toe disability, including degenerative joint disease, was not shown during the Veteran's active duty, was not diagnosed until many years after service, and has not been shown by competent medical evidence to have developed as a result of an established event, injury, or disease during service.  


CONCLUSION OF LAW

A chronic left great toe disability, including degenerative joint disease, was not incurred in or aggravated by service and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in September 2006, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA, and the effect of this duty upon his claim.  This letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.

Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As discussed below, there is no medical evidence of record that suggests a nexus between the Veteran's current left great toe disability and his military service; nor has he provided credible evidence of continuity of symptomatology since separation from service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the current appeal, the Veteran contends that he injured his left foot while in service and that he continues to suffer from residuals of that injury.  At his October 2008 RO hearing, he related his account of the left foot injury in service.  He testified that, during basic training, he fractured his left third toe and was placed in walking cast.  While still in the cast he was ordered to guard duty and fell into a trench dislocating his left great toe.  He testified that he has had left great toe pain ever since the injury.  He also testified that he sought treatment immediately after service, but that those records were unavailable as the doctors had either retired or died.  He also acknowledged that his service records erroneously reflect treatment of the right foot rather than the left foot.  He disputed that entry and indicated the examiner had mistakenly entered the wrong foot.  

Service treatment records (STRs) show that the Veteran was seen by at least three medical providers and each noted that he was being treated for fracture involving the right third toe.  On October 14, 1958, the Veteran was seen for pain and swelling over the third metatarsal of the right foot.  X-ray findings were consistent with "march fracture" of the right third metatarsal.  He was given crutches.  An entry dated October 15, 1958 shows that a short leg walking cast was placed on the Veteran's right foot.  An entry dated November 17, 1958 shows the cast had been removed after five weeks with good results and no complaints of pain, tenderness, or problems with weightbearing.  The clinical impression remained march fracture of the third metatarsal of the right foot.  

At his separation physical in March 1961, the Veteran specifically denied foot trouble, and clinical evaluation of his lower extremities was within normal limits with no pertinent right or left foot abnormalities.  In this case, the Veteran made no specific left foot complaints during service, and none are documented.  So there is no indication of any in-service complaint, treatment, or diagnosis for any problems with his left great toe, the toe at issue in this appeal.  Thus, for the Veteran's allegations that he was, in fact, treated for the left foot in service, to be true, one would have to presume that all three medical providers designated the wrong foot during service.  

There is also no evidence of a left great toe disability having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of any reference to the left great toe until an August 1995 private treatment report.  At that time, the Veteran was being evaluated and treated for a spur of the left great toe as well as marked narrowing of the joint and sclerosis of the proximal end of the proximal phalanx distally.  An entry dated in February 1998 shows complete loss of the first metatrasophalangeal joint and degenerative changes.  The examiners did not otherwise indicate that any of these findings first began during military service, or within a year thereafter.

The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology, and the Veteran contends that he has suffered from residuals of a left great toe injury since service.  However, in this case, it appears that, for almost 35 years after service, he did not complain of, or receive treatment for, any symptoms referable to his left great toe, including as residual of claimed in-service injury.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Even though the Veteran explained that some medical treatment providers had retired and/or died, the Board is still left with a significant period in which there is no medical evidence showing continuity of symptomatology.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking the current left great toe disability to service.  See Hickson, supra.  

Consequently, the Board is unable to attribute the post-service development of the current left great toe disability to the Veteran's service.  The Board has reviewed all of the evidence of record and does not dispute that the Veteran currently suffers from a disability involving his left great toe.  However, as his left great toe disability has not been medically associated with military service, there is no foundation upon which to allow the claim.  
In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony.  As to the assertions that his claimed left great toe disability had its onset during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and/or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board finds that the Veteran's account of chronic left great toe symptoms since an in-service injury, as well as his claim that in-service medical providers erroneously identified the wrong foot are inconsistent with STRs and post-service medical reports.  As noted previously herein, STRs include three separate reports of a fracture of the third metatarsal of the right foot on different dates and by different examiners during the course of the Veteran's military service.  It is unlikely that all the examiners made the same error in each medical report.  Accordingly, the medical evidence of record shows that the STRs are not necessarily erroneous in their identification of the right foot.  In addition, there are decades in which there is no indication of a current left great toe disability prior to the 1995 private treatment record.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

In this regard, the Board notes that the Veteran is not a medical professional.  Therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed left great toe disability and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of a chronic left great toe disability in the STRs or the post-service medical records until many years after discharge.  See Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a left great toe injury, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a left great toe injury is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


